Dissenting Opinion by
Porter, J.,
October 24, 1898:
I cannot assent to the judgment of affirmance in this case.
The plaintiff claims from the defendant, as shown by the *466pleadings, $1,146, being for work and labor alleged to have been performed for the defendant, and at her request and direction, and to be worth the sum of $6.00 per week from April 10, 1891, to December 12, 1894. By her testimony she reduces the claim by asserting that in her opinion the labor was worth $3.50 or $4.00 a .week. She claims on the basis of the presumption that where work and labor are done by one for another, the law implies a promise to pay what the services are reasonably worth. The defendant meets the demand by evidence showing that she stood to the plaintiff in loco parentis.
The defendant being a single woman, lived with her father on a farm. In January, 1881, the grandfather of the plaintiff requested the defendant and her father to take charge of the plaintiff, who was then eight years old. This they somewhat unwillingly did, and from that time until December, 1894, the plaintiff was treated, as the evidence shows, as a member of the family. It is true that, as the child grew older, she performed many and arduous duties, but these were participated in by the defendant herself, and were only those which any female member of a farmer’s family might be expected at times to perform. She was sent to school and to church, and instructed in housewifely arts. She was cared for during slight illness and given medical care. She was clothed and given small amounts as spending money, and when she married was supplied with clothing;
In April, 1891, the father of the defendant died, and thereafter the plaintiff and defendant continued to live on the farm as theretofore. The claim of the plaintiff runs from the death of the defendant’s father. Why this date should have been fixed by the plaintiff it is difficult to see, since she testified that after his death she continued to do the same work as before, and explicitly says that she made no agreement with the defendant at all at that time. After her marriage when she left the defendant’s family, she made no demand for wages, but subsequently brought suit without notice. The error assigned is that the court below erred in not directing a verdict for the defendant.
. The sole question to be determined is, whether the testimony in the cause shows that the defendant stood toward the plaintiff in such a family relation as rebutted the implied promise to pay for the labor performed. The suit is based solely on the implied promise and not on any expressed contract.
*467In this case the child was received into the family somewhat unwillingly by the defendant. Her act bears the impress of a charitable intent in the first instance. The family relationship existed- for a long period. During most of the time it can scarcely be conceived that the services rendered were an equivalent for the care -and maintenance of the plaintiff. Indeed, she in effect concedes this when she fixes the period at which her claim for wages begins to run. The family relationship was shown with great clearness. It existed up to the tizne the plaintiff left the defendant’s house. It is true that the plaintiff testified to some coziversation with the defendant during the period covered by her claim, showing that she requested some payment and received the reply that she would be paid for all she did. If, however, a relation tantamount to that of parent and child existed, such a conversation cannot be regarded as a contract, fo,r the services to be rewarded were only those due from a child living with its parent. Nor was it sufficient to carry the question of the relationship to the jury.
■ We find among the authorities furnished to us but one in which no relationship by blood or marriage existed. In Appeals of Fross and Loomis, 105 Pa. 266, a claim was made by one who had been taken into the defendant’s family under circumstances similar to those shown in the present case. In that case Mr. Justice Clauk says: “ Although in general proof of services rendered or labor performed by one person for another, raises an implied promise to pay, in this case the established relation of the parties repels the idea of a contract. Matilda Harris was a member of the family of Mr. Blaine; he was to her in loco parentis; she was treated as a child; the implication which would otherwise arise is thus fully rebutted. The transaction between her and the decedent a week or two before Iris death, cannot be regarded as a contract, as it lacks the essential element of a valid consideration. Although she was, as Mr. Blaine confessed, ‘ a dutiful child ’ to him, and doubtless deserved not only his gratitude, but perhaps a more substantial reward, there was no legal obligation upon him to pay her any thing; he owed her nothing more than he would have owed his own child, under the same circumstances, and, as a general rule, an express promise cannot be supported by any consideration, wholly past and executed, from which the law could not imply a promise.”
*468From this it will be seen that a family relation may be created between persons originally strangers, winch even though accompanied by some long postponed assurance of compensation, will rebut the obligation to pay otherwise implied by law. •
There is reason for this. Primary motive and subsequent conduct both indicating a charitable intent, the benefactor should not after conferring substantial benefit, in the earlier years of the life of the beneficiary, be met by an obligation to make payment based upon an implication founded in the law. It is not imposing on the beneficiary any inequitable burden to require, in order to a recovery, direct and convincing proof of a change of relation by express agreement of the parties.
I am strongly of opinion that the court below erred in not directing a verdict for the defendant.
Obxady, J., concurs in above dissenting opinion.